Citation Nr: 1141930	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-31 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury.

2.  Entitlement to service connection for residuals of a bilateral shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel

INTRODUCTION

The Veteran served on active duty from April 1964 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2011, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for disabilities of the neck and shoulders as residual to an in-service automobile accident.  Prior to adjudication of these issues, however, this case must be remanded for further development.

At his May 2011 hearing, the Veteran testified that he was treated at Laredo Air Force Base twice following the May 1965 automobile accident.  He reported that he was initially taken in for treatment following the accident and was later released.  Days later, he was hospitalized with a bruised kidney after urinating blood.  He reported that this hospitalization lasted three or four weeks.

The Veteran's service treatment records include a narrative summary of a hospitalization at the 3640th Air Force Hospital Laredo, Air Foce Base, Texas, from June 1 to 9, 1965, following complaints of pain in the left costovertebral angle region and flank and one episode of gross hematuria.  This record notes that the Veteran had been in a car accident the day before his hospital admission.  It is unclear whether this record corresponds to the lengthy hospitalization that the Veteran described at his hearing, or whether there was a subsequent hospitalization.  Regardless, the Board observes that no additional records from this hospitalization (or from a subsequent hospitalization) have been associated with the claims file.  Therefore, while Laredo Air Force Base closed in December 1973, the Board finds it necessary to remand these claims to request any available hospitalization records from the National Personnel Records Center.

The Veteran also reported at his May 2011 hearing that he underwent testing (including x-rays) and received medical treatment when employed at Bell Laboratories in New Jersey from approximately 1972 to 1975.  These records have not yet been requested.  On remand, the Veteran should be given the opportunity to submit these records himself or to authorize VA to obtain these records on his behalf.  

Further, while the Veteran has submitted a favorable statement from a chiropractor linking these disorders to a May 1965 car accident (see statement from Nader Awwad, D.C., received in November 2009, and located in folder number two), he has never been provided a VA examination to specifically determine the nature and etiology of any diagnosed neck or shoulder disability.  The May 31, 1965, motor vehicle accident is clearly documented in the service treatment records.  The Board observes that a December 1967 service treatment record reflects that the Veteran sought treatment for right shoulder pain.  Multiple service treatment records also reflect that he sought treatment for headaches, and a January 2010 VA examination report has attributed the Veteran's headaches to a chronic cervical muscle sprain.  Considering the circumstances of the case, the Board finds that a VA examination is needed.  See 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request relevant service treatment records from the Veteran's June 1965 hospitalization at Laredo Air Force Base.  All records obtained or any responses received should be associated with the claims file.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO/AMC should contact the Veteran and request that he submit records from Bell Laboratories in New Jersey from approximately 1972 to 1975.  The Veteran may also submit an authorization for release of these records.  Upon receipt of any appropriate authorization, the RO/AMC should request any records identified.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Following the above, the RO/AMC should schedule the Veteran for a VA neurosurgical examination to determine the nature and etiology of any diagnosed neck and/or shoulder disabilities.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the physician.  The examining physician is to opine whether it is at least as likely as not that any neck or shoulder disability is related to active military service or events therein, to include an in-service motor vehicle accident.  The physician is requested to provide a complete rationale for any opinion offered.  

If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining physician must specifically explain why the causation of the current neck or shoulder disability is unknowable.

4.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 

5.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

6.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the remanded issues.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



